Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS NOTE AND ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF FOR PURPOSES OF
INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUED
UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED, NOR MAY
THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE
PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT.

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

San Diego, California

As of April 22, 2009

          FOR VALUE RECEIVED, PepperBall Technologies, Inc., a Colorado
corporation (the “Company”), hereby promises to pay to the order of
[_________________________________] (the “Holder”), in lawful money of the
United States at the address of the Holder set forth herein, the principal
amount of $[____________] (“Principal Amount”), together with Interest (as
defined in Section 2). This Promissory Note (this “Note”) has been executed by
the Company on the date set forth above (the “Effective Date”) pursuant to the
Securities Purchase Agreement entered into on the Effective Date by and between
the Company and the Holder (the “Purchase Agreement”). Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

          1. Principal Amount. The Company hereby promises to pay to the order
of the Holder, in lawful money of the United States at the address of the Holder
set forth below, the Principal Amount, together with Interest, which shall
accrue from the date hereof (less any amounts paid under Section 2 below) until
December 31, 2010 the date of payment in full of the aggregate Principal Amount
together with any unpaid Interest, or the conversion of this Note pursuant to
the terms hereof. The Principal Amount shall be paid by the Company on the
Maturity Date (as defined in Section 3), unless earlier paid or converted.

          2. Interest. The outstanding Principal Amount shall bear simple
interest (“Interest”) at the rate of 10% per annum (calculated on the basis of
the actual number of days elapsed in a 360-day year) payable on the Maturity
Date (unless earlier paid or converted). Interest shall accrue until December
31, 2009 to be paid at Maturity Date. Commencing January 1, 2010, Interest shall
be paid quarterly in arrears beginning with the quarter ended March 31, 2010,
with such Interest to be paid by the tenth day of the month following quarter
end.

          3. Maturity. Unless this Note is earlier accelerated, prepaid or
converted as set forth below, the outstanding Principal Amount and all unpaid
Interest thereon shall be paid in full on December 31, 2010 (the “Maturity
Date”).

--------------------------------------------------------------------------------



          4. Security Interest. As security for all present and future
indebtedness of the Company to Holder, the Holder grants to Holder a security
interest in all of Company’s personal property located in California, now owned
or subsequently acquired, including without limitation all of the following: all
accounts, cash, patents, copyrights, trademarks, goodwill, general intangibles,
deposit accounts, inventory, fixtures and equipment, as such terms are defined
in Division 9 of the Uniform Commercial Code in effect on the date hereof, but
excluding any equipment subject to existing equipment leases and such other
equipment or motor vehicles acquired hereafter under such facilities
(collectively, the “Collateral”). Company authorizes Holder to execute such
documents and take such actions a Holder reasonably deems appropriate from time
to time to perfect or continue the security interest granted hereunder. Company
shall take such steps as Holder may reasonable request to perfect the security
interest granted hereunder. In all cases, such security interest shall be
subject to the Subordination Agreement between the Company, Agility Capital, LLC
and Holder, executed as of the date of this Note.

          5. Application of Payments.

          5.1 Except as otherwise expressly provided herein, each payment under
this Note shall be applied (i) first to the repayment of any sums incurred by
the Holder for the payment of any expenses in enforcing the terms of this Note,
(ii) then to the payment of Interest, and (iii) then to the reduction of the
Principal Amount.

          5.2 Upon payment in full of the Principal Amount and applicable
accrued and unpaid Interest thereon or the conversion of such amount pursuant to
Section 6, this Note shall be marked “Paid in Full” and returned to the Company.

          6. Prepayment. This Note (including the Principal Amount and all
accrued Interest thereon) may be prepaid in full or in part at any time with
thirty days Notice by the Company to the Holder.

          7. Subordination. The Holder hereby acknowledges and agrees that this
Note is subject to and limited by the terms of a Subordination Agreement with
Agility Capital, LLC. To the extent that the Agility Capital, LLC obligation is
paid off, Holder agrees to execute a new subordination agreement at the
Company’s reasonable request, to allow the Company to secure an accounts
receivable and / or inventory line of credit under reasonable commercial terms,
to support its operations.

          8. Note Conversion.

          8.1 Conversion. At the sole discretion of the Holder, the outstanding
Principal Amount and any accrued but unpaid Interest thereon shall be
convertible into shares of the Company’s Common Stock (or at the sole option of
the Holder, shares of non-voting Series C Preferred Stock, no par value per
share (“Preferred Stock”), at a conversion price per share of Common Stock equal
to $0.10 (the “Conversion Price”) on the date of such conversion (the
“Conversion Date”). Conversion requests would be made in minimum increments of
the greater of $50,000 or the remaining balance of the Holder’s Note.

--------------------------------------------------------------------------------



          8.2 Conversion Procedures. As promptly as practicable after the
Conversion Date, the Company, at its expense, will issue and deliver to the
Holder a certificate(s) for the number of full shares of Common Stock, or if
applicable Series C Preferred Stock issuable upon such conversion. Upon the
conversion of this Note, the Holder shall surrender this Note, duly endorsed, at
the principal office of the Company and the Company shall be forever released
from all its obligations and liabilities under this Note. No fractional shares
of the Company’s Common Stock shall be issued upon conversion of this Note. In
lieu of the Company issuing any fractional shares to the Holder upon the
conversion of this Note, the number of shares of Common Stock to be issued shall
be rounded to the nearest whole number of shares.

          9. Waiver of Notice. The Company hereby waives diligence, notice,
presentment, protest and notice of dishonor.

          10. Covenants of the Company.

          10.1 No Amendment of Preferred Stock. The Company shall not amend the
terms of the Preferred Stock prior to the Conversion Date without the written
approval of the Holder.

          10.2 Notice of Certain Events. Prior to the earlier of (a) the
conversion of this Note to Common Stock or as applicable Series C Preferred
Stock or (b) the payment of all amounts due hereunder, upon (i) any taking by
the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, (ii) any capital reorganization of the Company,
any reclassification or recapitalization of the capital stock of the Company,
any merger or consolidation of the Company with or into any other corporation,
any sale of all or substantially all the assets of the Company (an “Asset
Transfer”) or any voluntary or involuntary dissolution, liquidation or winding
up of the Company or (iii) an acquisition by an individual or legal entity or
“group” (as defined in Section 13(d) of the Exchange Act) of more than 50% of
the voting rights or equity interests in the Company, whether in one transaction
or in a series of related transactions (an “Acquisition”), in each case the
Company shall, subject to the Company’s requirements under the disclosure
requirements of federal and state securities laws, furnish to the Holder at
least 20 days prior to the record date specified therein a notice specifying
(1) the date on which any such record is to be taken for the purpose of such
dividend or distribution and a description of such dividend or distribution,
(2) the date on which any such Acquisition, reorganization, reclassification,
transfer, consolidation, merger, Asset Transfer, dissolution, liquidation or
winding up is expected to become effective and (3) the date, if any, that is to
be fixed for determining the holders of record of Common Stock (or other
securities) that shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such
Acquisition, reorganization, reclassification, transfer, consolidation, merger,
Asset Transfer, dissolution, liquidation or winding up.

          11. Events of Default. The occurrence of any of the following events
(each an “Event of Default”), not cured in the applicable cure period, if any,
shall constitute an Event of Default of the Company:

          11.1 a material breach of any covenant or other provision of this
Note, which, if capable of being cured, is not cured within five days following
notice thereof to the Company;

--------------------------------------------------------------------------------



          11.12 the failure to make when due any payment described in this Note,
whether on or after the Maturity Date, by acceleration or otherwise;

          11.3 (i) the application for the appointment of a receiver or
custodian for the Company or the property of the Company, (ii) the entry of an
order for relief or the filing of a petition by or against the Company under the
provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Company, or (iv) the Company becomes
insolvent; or

          11.4 the Company is in material breach of any representation, warranty
or covenant provided set forth in any other agreement between the Holder and the
Company contained in the Purchase Agreement or any ancillary agreement between
the parties referenced therein.

          Upon the occurrence of any Event of Default that is not cured within
any applicable cure period, the Holder may elect, by written notice delivered to
the Company, to take any or all of the following actions: (i) declare this Note
to be forthwith due and payable, whereupon the entire unpaid Principal Amount,
together with accrued and unpaid Interest thereon, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (ii) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default.

          12. Miscellaneous.

          12.1 Successors and Assigns. This Note and the securities into which
this Note is convertible may not transferred by the Holder without compliance
with applicable securities laws. Subject to the terms and conditions contained
herein, this Note shall be binding on the Company and its successors and shall
inure to the benefit of the original Holder, its successors and assigns. This
Note may not be assigned by the Company without the written consent of the
Holder.

          12.2 Loss or Mutilation of Note. Upon receipt by the Company of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, together with indemnity reasonably satisfactory to the
Company, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Company shall execute
and deliver to the Holder a new Note of like tenor and denomination as this
Note.

          12.3 Titles and Subtitles. The titles and subtitles of the Sections of
this Note are used for convenience only and shall not be considered in
construing or interpreting this agreement.

          12.4 Legend. Any certificate representing shares of the Company’s
Common Stock or at the option of the Holder Series C Preferred Stock issued upon
conversion of this Note or otherwise issued hereunder shall be stamped or
otherwise imprinted with a legend substantially in the following form:

--------------------------------------------------------------------------------



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE
STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF
FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE
1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND
THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED
OR ASSIGNED, NOR MAY THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS
EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.

          12.5 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

 

 

 

 

if to the Company, to:

 

 

PepperBall Technologies, Inc.

 

 

6142 Nancy Ridge Drive, Suite 101

 

 

San Diego, CA 92121

 

 

Attn.: President

 

 

 

 

 

if to the Holder, to:

 

 

_____________________________

 

 

_____________________________

 

 

Attn: ________________________

 

 

Fax No: ______________________

 

 

with a copy to:

 

 

_____________________________

 

 

_____________________________

 

 

Attn:_________________________

 

 

Fax No.:______________________

 

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

          1.6 Note Holder Not Shareholder. This Note does not confer upon the
Holder any right to vote or to consent to or to receive notice as a shareholder
of the Company, as such, in respect of any matters whatsoever, or any other
rights or liabilities as a shareholder, prior to the conversion hereof.

          1.7 Governing Law. This Note shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

--------------------------------------------------------------------------------



          1.8 Waiver and Amendment. Any term of this Note may be amended, waived
or modified only with the written consent of the Company and the Holder of this
Note.

          1.9 Remedies; Attorneys Fees. No delay or omission by the Holder in
exercising any of its rights, remedies, powers or privileges hereunder or at law
or in equity and no course of dealing between the Holder and the undersigned or
any other person shall be deemed a waiver by the Holder of any such rights,
remedies, powers or privileges, even if such delay or omission is continuous or
repeated, nor shall any single or partial exercise of any right, remedy, power
or privilege preclude any other or further exercise thereof by the Holder or the
exercise of any other right, remedy, power or privilege by the Holder. The
rights and remedies of the Holder described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity. If an Event of Default occurs, the Company
agrees to pay, in addition to the Principal Amount and Interest payable thereon,
reasonable attorneys’ fees and any other costs incurred by the Holder in
connection with its pursuit of its remedies under this Note.

* * * * *

          IN WITNESS WHEREOF, the Company has caused this Note to be signed in
its name on the Effective Date.

 

 

 

 

PEPPERBALL TECHNOLOGIES, INC.

 

By:

________________________________

 

 

Name: __________________________

 

 

Title: ___________________________


--------------------------------------------------------------------------------